These two appellants were jointly indicted, with several others, for distilling, making, or manufacturing alcoholic or spirituous liquors, etc.; also for the unlawful possession of a still to be used for that purpose. Upon arraignment they demanded a severance jointly, and were so tried separate and apart from the other persons charged in the indictment. They were convicted "as charged in the indictment," and were duly sentenced to serve an indeterminate term of imprisonment in the penitentiary. From the judgment of conviction pronounced and entered both appealed.
The trial developed a question of fact only, and the points of decision involved are predicated upon several rulings of the court upon the admission of evidence, and to which exceptions were reserved.
The corpus delicti was proven without controversy, and the only question upon the trial upon which there was a conflict in the evidence was as to the participation of these two appellants in the operation of the still. The jury decided this question adversely to defendants, and were amply justified by the evidence in so doing. None of the court's rulings complained of contain reversible error. The record itself is regular and without error. The judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed. *Page 671